Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 1 of 35   PageID 552



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION

                                  )
JOAN VAUGHN,                      )
                                  )
     Plaintiff,                   )
                                  )
v.                                )     No. 20-cv-1119-TMP
                                  )
COMMISSIONER OF SOCIAL            )
SECURITY,                         )
                                  )
     Defendant.                   )
                                  )

           ORDER AFFIRMING THE COMMISSIONER’S DECISION


     Before the court is plaintiff Joan Vaughn’s appeal from a

final decision denying her application for supplemental security

income under Title II of the Social Security Act (“the Act”), 42

U.S.C. §§ 401-34, filed on June 2, 2020. (ECF No. 1.) The parties

have consented to the jurisdiction of the United States magistrate

judge under 28 U.S.C. § 636(c). (ECF No. 16.) For the reasons

below, the Commissioner’s decision is AFFIRMED.

                         I.   FINDINGS OF FACT

     Joan Vaughn filed the instant claim for supplemental security

income on June 13, 2017. (R. at 162.) Her application alleges that

she suffers from chronic obstructive pulmonary disorder (“COPD”),

emphysema, “numbness in [her] left arm,” being “unable to walk

anymore,” a “hernia in [her] abdomen,” “possible bacteria on [her]

spine,” arthritis, high blood pressure, “fluid,” and “nerves.” (R.
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 2 of 35       PageID 553



at 181.) Her application alleges that she has been disabled since

November 1, 2011, and that she was last eligible for disability

insurance benefits on December 31, 2015. (R. at 162, 176.) Vaughn’s

application    was    denied      initially    on   July   14,    2017,   and   on

reconsideration on October 12, 2017. (R. at 66, 77.) Subsequently,

Vaughn requested a hearing before an administrative law judge

(“ALJ”), which was held on November 16, 2018. (R. at 30.)

       During the hearing, Vaughn testified that she last worked in

2011 as a housekeeper and that, prior to being a housekeeper, her

job was to help clean up construction sites.1 (R. at 35-37.) She

also   testified     that   she    did   not   graduate    high    school,   only

advancing past the sixth grade. (R. at 35.) Although she tried to

do most of the housekeeping in her home during the relevant period

of disability, her husband lived with her and helped by often

grilling dinner outside.2 (R. at 52.) Next, Vaughn testified about

her COPD diagnosis and how it has impacted her life since, stating

that it is easily inflamed by irritants and makes it difficult for

her to walk without being out of breath. (R. at 38-41.) However,

she also testified that, although her symptoms were “bad” prior to




1The vocational expert would later classify this work as “waste
collector.” (R. at 61.)
2Vaughn testified that, as of the time of                   the hearing, her
grandchildren lived with her and helped around             the house as well.
(R. at 51-52.) However, her grandchildren did              not live with her
prior to the date she was last insured. (R. at             60.)
                                      - 2 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 3 of 35   PageID 554



2015, they have gotten worse since then. (R. at 40.) Through the

end of 2015, Vaughn testified that she smoked more than a pack of

cigarettes a day despite being told by her doctors to stop smoking.

(R. at 38-39.) Additionally she testified that, while partly due

to her COPD symptoms, the primary reason that she avoids climbing

stairs is her fear of heights. (R. at 54-55.)

      Vaughn also testified about her back and lower body pain,

stating that she has been told by her doctors on several occasions

that she needed a magnetic resonance imaging (“MRI”) exam to

evaluate her back issues. (R. at 45.) However, she never underwent

an   MRI   because   she   could   not   afford   the   exam.   (R.   at   45.)

Similarly, she was instructed to attend physical therapy in 2017

but did not go because of the cost. (R. at 45, 59.) She takes Aleve

to manage her pain and Meloxicam for her arthritis. (R. at 45-46,

54.) Vaughn testified that, as of the hearing, her back pain would

often get so bad that she would cry and that, although it has

gotten worse in recent years, she was in significant pain prior to

2015. (R. at 51.) She also testified that, following an X-ray in

2017, she learned that she had broken her collarbone at some point

in the past and that it healed incorrectly. (R. at 47.) Regarding

swelling in her ankles, Vaughn testified that she takes medication

to manage her blood pressure and fluid levels, but that the

medication makes her have to go to the bathroom constantly. (R. at

48-49.) She testified that the swelling in her ankles was a

                                    - 3 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 4 of 35   PageID 555



contributing factor to her decision to stop working at construction

sites. (R. at 44.)

     Vaughn also testified that her gallbladder was removed in

2014 and that, since then, she has suffered from acid reflux. (R.

at 44-45, 49.) She later had a colonoscopy, but was unable to see

the results because she could not afford the co-pay. (R. at 45.)

After her gallbladder surgery, Vaughn discovered that she had a

thyroid disorder and a hernia during a computed tomography scan

(“CT scan”) at Baptist Hospital. (R. at 50.) However, she testified

that her doctors declined to treat her hernia because it was not

impacting her blood flow or affecting her organs. (R. at 50.)

Vaughn testified that her thyroid disorder has caused her to gain

weight, although most of her weight gain has been since 2015. (R.

at 34, 50-51.) Her thyroid disorder also has caused her to feel

fatigued “all the time” and has gotten significantly worse in

“[t]he last two or three years.”3 (R. a 51.)

     On March 18, 2019, the ALJ issued a decision finding that

Vaughn was not disabled at any time between her alleged onset date

and the date that she was last eligible for insurance. (R. at 24.)

The ALJ reached this decision by following the Five Step Process

for evaluating disability benefits claims. (R. at 16.) At the


3A vocational expert also testified at the hearing regarding what
work existed in significant numbers in the national economy for
hypothetical   individuals  with   varying  residual   functional
capacities (“RFC”) and work-related limitations. (R. at 61-65.)
                                   - 4 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 5 of 35       PageID 556



outset of her opinion, the ALJ found that Vaughn “last met the

insured status requirements of the Social Security Act on December

31, 2015,” thereby making the relevant period of disability between

November 1, 2013, and December 31, 2015. (R. at 17.) The ALJ then

found that Vaughn had not engaged in any substantial gainful

activity during the relevant period of disability. (R. at 17.) At

the second step, the ALJ found that Vaughn suffered from several

severe   impairments,      including      obesity,     mild    lumbar       spine

degenerative     spondylosis,    mild       thoracic   spine        spondylosis,

hypertension,     emphysema,    COPD,       and   gastroesophageal         reflux

disease. (R. at 17.) In reaching this conclusion, the ALJ also

considered      Vaughn’s    small      hiatal      hernia,         left    kidney

angiomyolipoma, and dysphagia, finding that while the impairments

were contained in the record, there was “no evidence that these

impairments     resulted   in   lasting      sequelae.”      (R.     at   17-18.)

Additionally, the ALJ observed that Vaughn suffered from medically

determinable anxiety and depression, but that neither impairment

caused “more than minimal limitation[s] in [Vaughn]’s ability to

perform basic mental work activities and were therefore non-

severe.” (R. at 18.)

     Next, the ALJ found that Vaughn “did not have an impairment

or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, Appendix 1.” (R. at 19.) In making this determination,

                                    - 5 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 6 of 35     PageID 557



the ALJ first observed that the record did not support a finding

that Vaughn had a disorder of the spine (Section 11.04) or a

chronic respiratory disorder (Section 3.02), and that there was no

evidence that her hypertension affected a specific body system

enough to warrant meeting a listed impairment. (R. at 19.) The ALJ

also “considered the effects of [Vaughn]’s obesity in reducing

[her] residual functional capacity pursuant to Social Security

Ruling    02-01p”   and   observed    that,   while    her     obesity   “could

reasonably    exacerbate     [her]     coronary       artery     disease   and

cardiomyopathy,” it did not combine with another impairment to

meet or equal a listing. (R. at 19.) Regardless, however, the ALJ

stated that she considered limitations attributable to Vaughn’s

obesity in crafting her RFC. (R. at 19.)

     The ALJ then proceeded to determine Vaughn’s RFC. The ALJ

opined that, during the relevant period of disability, Vaughn had

the RFC

     to perform light work as defined in 20 CFR 404.1567(b)
     except she can occasionally climb ramps and stairs;
     occasionally climb ropes, ladders and scaffolds; can
     occasionally stoop; frequently kneel, occasionally
     crouch and crawl. There are no limitations with regard
     to the ability to balance. In addition, she can have
     occasional exposure to extreme heat[,] dusts, fumes,
     odors, gases, and other pulmonary irritants.

(R. at 20.) In order to reach this conclusion, the ALJ first noted

that Vaughn’s testimony conflicted with a finding of more severe

restrictions in a number of respects. Specifically, the ALJ pointed


                                     - 6 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 7 of 35   PageID 558



out that, throughout the relevant period of disability, Vaughn

reported smoking one to one and a half packs of cigarettes a day,

that she only took Aleve for her pain, that she testified her

medication works “ok” to control her blood pressure and swelling,

and that she was able to do some cooking and laundry. (R. at 20.)

     Next,   the   ALJ   walked   through   Vaughn’s   treatment     records

during the relevant period of disability. In doing so, the ALJ

observed that Vaughn “had a normal chest X-ray in August 2013.”

(R. at 21, 266.) The next August, while she reported a persistent

cough and an examination showed some rhonchi in the bilateral

lobes, an examination found “no wheezes or rales.” (R. at 21, 295.)

Additionally, although a CT scan showed evidence of emphysema and

subtle emphysematous changes, the scan also showed “no obstruction

of her central airways and no acute abnormalities were found.” (R.

at 21, 279.)

     The ALJ also observed that Vaughn was diagnosed with COPD in

December of 2014, but that “on examination[] her lungs were clear

to auscultation bilaterally, with good air movement, and no wheeze,

rales, or rhonchi.” (R. at 21, 374.) Further, subsequent treatment

did not show her condition worsening, as an examination in June

2016 (shortly after the relevant period of disability lapsed)

showed “no cough[ing], wheezing, or shortness of breath.” (R. at

21, 332.) As for her reported back pain, the ALJ observed that

“[i]n December 2014, radiology reports revealed mild thoracic

                                   - 7 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 8 of 35            PageID 559



spondylosis      and   mild    degenerative        spondylosis     of   her   lumbar

spine.” (R. at 21, 360.) The ALJ then contrasted her limited range

of motion, positive straight leg test, and reported inability to

ambulate or bend at the waist with her indications at the visit

that “she was able to exercise, prepare her own meals, do her own

housework and home maintenance, and bathe and groom herself” and

her overall conservative treatment. (R. at 21, 362.) Likewise, the

ALJ highlighted that, in June 2016, Vaughn’s reported back pain

and limited range of motion were inconsistent with evidence in the

record    that   her   gait        and   station   were   normal    and    that   the

“appearance of her thoracolumbar back was normal.” (R. at 21, 332-

33.)

       Next, the ALJ noted that Vaughn “complained of reflux and

trouble    swallowing”        in    August   2014,   which   was    diagnosed      as

gastroesophageal reflux disease. (R. at 21, 303-04.) Her esophagus

was stretched in December 2014, but she still had mild symptoms

that required conservative treatment in the years afterwards. (R.

at 21, 325-26, 333.) The ALJ also pointed out that Vaughn was

diagnosed with uncontrolled hypertension in January of 2013 and

that her medication was increased in August 2014. (R. at 21, 299,

404.) However, according to the ALJ, records from later that month

showed that her blood pressure quickly improved under the new




                                          - 8 -
 Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 9 of 35   PageID 560



regiment.4 (R. at 21, 295.) Additionally, the ALJ identified that

Vaughn’s BMI was 33.8 in August 2014 and was 33.6 in May 2016. (R.

at 22.)

      The ALJ then turned to the medical opinion evidence in the

record, beginning with Dr. Thomas Thrush, M.D., and Dr. Martin

Rubinowitz, M.D. (R. at 22.) Both Dr. Thrush and Dr. Rubinowitz

are state agency reviewing physicians, and both opined that Vaughn

was   not   disabled    (despite    exhibiting     a   number     of   severe

impairments)    because    “there    [was]   insufficient       evidence   to

evaluate the claim.” (R. at 67-75, 78-86.) The ALJ found that

neither physician was persuasive because both determined that

there was insufficient evidence to evaluate Vaughn’s claim despite

the fact that the record contained physical examinations and

objective evidence prior to the date last insured. (R. at 22.)

      The ALJ next turned to Dr. Stephen Collier, M.D., who reviewed

Vaughn’s medical records and issued a medical opinion on November

7, 2018. Dr. Collier summarized his analysis of Vaughn’s medical

records in a letter, stating

      Ms. Vaughn suffers from multiple current medical
      problems. X-rays from 12/11/2014 demonstrate lumbar
      degenerative   spondylosis.   Spirometry   report   from
      12/9/2014 demonstrates mild restrictive abnormalities.
      She has a long-standing history of hypertension. She has

4Vaughn’s blood pressure medication was increased on August 14,
2014, and her doctor observed that her blood pressure was “good”
on August 26, 2014. (R. at 295, 299.) Vaughn’s doctors also
recommended moderate exercise during both of these visits. (R. at
295, 299.)
                                    - 9 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 10 of 35   PageID 561



     a history of tobacco use. She has a history of depression
     and anxiety. She was diagnosed with chronic obstructive
     pulmonary disease 12/9/2014. She has complained of
     chronic lower back pain for several years. It limits her
     ability to ambulate, lift objects, and exercise. She has
     been treated for acid reflux with some dysphagia. Her
     records   mention   frequent   feelings   of   depression
     described as overwhelming sadness and hopelessness with
     low self-esteem. She is bothered by anxiety and panic
     attacks. She had her gall bladder removed in 2014. Over
     time her back pain has worsened. She is very intolerant
     of prolonged sitting, standing, or walking. She
     experiences   joint   pain   related   to   obesity   and
     generalized osteoarthritis. She has tried phentermine
     with better diet and exercise unsuccessfully to lose
     weight. She has thirty pack years of smoking.
     Musculoskeletal exams describe limited range of motion
     involving her hips and knees. Chest x-rays demonstrate
     abnormal changes, describing centrilobular emphysema.
(R. at 429.) Dr. Collier also issued Vaughn a Medical Source

Statement Form, opining that Vaughn’s ability to lift and/or carry

things is affected by her impairments. (R. at 430.) For instance,

Dr. Collier opined that Vaughn could occasionally lift ten pounds

but can frequently lift less than that because of her generalized

osteoarthritis, limited range of motion, and lumbar and thoracic

spine spondylosis. (R. at 430.) Dr. Collier also opined that Vaughn

could stand and/or walk for less than two hours in a given workday

because of her chronic back pain, thoracic and lumbar spondylosis,

and osteoarthritic hips and joints. (R. at 430.) He also opined

that she could sit less than two hours in a workday because of her

chronic pain, lumbar DDD, and degenerative joint disease in her

hips. (R. at 430.) According to Dr. Collier, Vaughn would have

needed four breaks lasting one hour each to provide her sufficient


                                  - 10 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 11 of 35     PageID 562



relief from any alternating sitting and standing while working

because of X-rays showing her lumbar and thoracic spondylosis. (R.

at 431.) He also opined that she could never climb, balance, stoop,

kneel, crouch, or crawl, but that she could reach, handle, finger,

feel, see, hear, and speak. (R. at 431.) According to the report,

Vaughn’s work environment would need to be restricted as it relates

to heights, moving machinery, temperature extremes, chemicals, and

dust because of her COPD. (R. at 431.) Lastly, Dr. Collier noted

that Vaughn’s general prognosis was that she had multiple chronic

medical conditions that would continue to worsen and gradually

decline over time. (R. at 431.) Additionally, Dr. Collier included

a list of the records that he considered in forming his opinion,

which included records ranging from July 26, 2006, through June

15, 2017, although the majority of the records that he considered

were dated between 2013 and mid-2016. (R. at 432.)

       The ALJ found that Dr. Collier’s opinion was not persuasive

because his opinion was rendered “nearly 3 years after the date

last insured and is inconsistent with the record during the period

relevant to this determination.” (R. at 22.) Specifically, the ALJ

found that Dr. Collier’s reliance on the fact that Vaughn had a

limited range of motion was contradicted by examinations of her

gait   and   station   (which   were   normal)   and   that   her    reported

aggravation on ambulation and exertion was contradicted by her



                                  - 11 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 12 of 35   PageID 563



admission that she was independent in her activities of daily

living. (R. at 22.)

     After determining Vaughn’s RFC, the ALJ then found that she

was unable to perform any of her past relevant work. (R. at 22-

23.) However, based on the vocational expert’s testimony, Vaughn’s

age, and her ability to communicate despite a marginal education,

the ALJ found that Vaughn could have worked as a marker, a

photocopying machine operator, or a router during the relevant

period of disability. (R. at 23-24.) As a result, the ALJ found

that Vaughn was not under a disability at any time between November

1, 2011, and December 31, 2015. (R. at 24.) Vaughn subsequently

filed a request for review with the Appeals Counsel, which was

denied on April 23, 2020. (R. at 1.) Vaughn filed the instant

lawsuit on April 30, 2020. (ECF No. 1.) On appeal, Vaughn’s primary

argument is that the ALJ erred in how she considered the various

medical source opinions and prior administrative findings in the

record. (ECF No. 21.)

                        II.   CONCLUSIONS OF LAW

A.   Standard of Review

     Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

                                  - 12 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 13 of 35   PageID 564



Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner's decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm'r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec'y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).

     In   determining   whether    substantial     evidence     exists,   the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial    evidence     is    found   to     support   the

Commissioner's   decision,    however,     the   court   must   affirm    that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec'y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

                                  - 13 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 14 of 35   PageID 565



try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm'r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and    to   resolve     material   conflicts     in   the

testimony. Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity    by    reason    of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

     An individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work. For purposes
     of the preceding sentence (with respect to any
     individual), “work which exists in the national economy”
     means work which exists in significant numbers either in
     the region where such individual lives or in several
     regions of the country.



                                  - 14 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 15 of 35       PageID 566



      Under the Act, the claimant bears the ultimate burden of

establishing an entitlement to benefits. Oliver v. Comm'r of Soc.

Sec., 415 F. App'x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm'r of Soc. Sec., 105 F. App'x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec'y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner    to   demonstrate       the   existence     of   available

employment    compatible     with    the      claimant's    disability       and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm'r of

Soc. Sec., 582 F. App'x 555, 559 (6th Cir. 2014).

      Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security

Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social   Security    Regulations.     See     20   C.F.R.   §§    404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On

                                    - 15 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 16 of 35       PageID 567



the other hand, if the claimant's impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers    in    the     national       economy.      See   20    C.F.R.       §§

404.1520(a)(4)(v),      404.1520(g)(1),        416.960(c)(1)-(2).       Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis. 20 C.F.R.

§ 404.1520(a)(4).

C.   Medical Opinion Evidence

     Vaughn’s arguments on appeal challenge how the ALJ weighed

and considered medical opinion evidence in the record. As an

initial   matter,      because   Vaughn       filed   her   application      for

disability insurance benefits after March 27, 2017, the ALJ’s

consideration of medical opinion evidence and prior administrative

medical   findings     was   required    to   be   guided   by   20   C.F.R.   §

404.1520c. See Berry on Behalf of Berry v. Comm’r of Soc. Sec.,

1:19 CV 2472, 2020 WL 6385458, at *6 (N.D. Ohio Sept. 22, 2020),

report and recommendation adopted, 2020 WL 6383189 (N.D. Ohio Oct.

                                    - 16 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 17 of 35            PageID 568



30, 2020) (“The new regulations for evaluating medical opinions

apply to Claimant's case because he filed his application after

March 27, 2017.”). Additionally, it is undisputed that Vaughn’s

disability insurance status expired on December 31, 2015, and that,

as a result, Vaughn “must . . . prove that [she] became disabled

prior to [that date], in order to qualify for disability benefits.”

Moon v. Sullivan, 923 F.3d 1175, 1182 (6th Cir. 1990).

       Under 20 C.F.R. § 404.1520c(a), an ALJ “will not defer or

give   any   specific     evidentiary        weight,     including      controlling

weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from your medical sources.” Instead,

ALJs are directed to analyze the persuasiveness of medical opinions

and prior administrative medical findings by considering five

factors: (1) supportability; (2) consistency; (3) relationship

with the claimant; (4) specialization; and (5) any other factor

“that tend[s] to support or contradict a medical opinion or prior

administrative medical finding.” 20 C.F.R. §§ 404.1520c(c). The

regulations    provide     that    the    supportability          and   consistency

factors are the most important factors for an ALJ to consider. 20

C.F.R. § 404.1520c(a). In articulating the persuasiveness of each

medical   source   opinion,       an   ALJ   must      explain    how     he   or   she

considered these two factors. 20 C.F.R. § 404.1520c(b)(2); see

Jones v. Berryhill, 392 F. Supp. 3d 831, 839 (E.D. Tenn. 2019)

(“Supportability    and    consistency          will   be   the    most    important

                                       - 17 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 18 of 35             PageID 569



factors, and usually the only factors the ALJ is required to

articulate.”) (quoting Pogany v. Berryhill, 4:18-CV-04103-VLD,

2019 WL 2870135 at *27 n.7 (D.S.D. July 3, 2019)); see also Cook

v. Comm'r of Soc. Sec., No. 6:20-cv-1197, 2021 WL 1565832, at *3

(M.D. Fla. Apr. 6, 2021) (“Overall, supportability relates to the

extent to which a medical source has articulated support for the

medical source's own opinion, while consistency relates to the

relationship between a medical source's opinion and other evidence

within    the   record.”).     As   for    the     other   listed     factors,     the

regulations     state   that   an   ALJ     may,    but    is   not   required     to,

articulate how he or she considered them in evaluating a medical

source opinion. 20 C.F.R. § 404.1520c(b)(2).

     In    practice,    “the     regulations        eliminate     the       ‘physician

hierarchy,’ deference to specific medical opinions, and assigning

‘weight’ to a medical opinion.” Lester v. Saul, No. 5:20CV1364,

2020 WL 8093313, at *10 (N.D. Ohio, Dec. 11, 2020), report and

recommendation adopted, No. 5:20CV1364, 2021 WL 119287 (N.D. Ohio

Jan. 13, 2021) (quoting Ryan L.F. v. Comm'r of Soc. Sec., No. 6:18-

cv-01958-BR, 2019 WL 6468560, at *4 (D. Ore. Dec. 2, 2019)); see

also Jones, 392 F. Supp. 3d at 839 (holding that claims filed after

March 27, 2017, are not subject to the treating physician rule or

other    requirements    based      on    superseded       regulations)        (citing

Blakley v. Comm'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009)).

Regardless,     “the    ALJ    must       still    ‘articulate        how    [he/she]

                                      - 18 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 19 of 35   PageID 570



considered the medical opinions’ and ‘how persuasive [he/she]

find[s] all of the medical opinions.’” Lester, 2020 WL 8093313, at

*10 (quoting Ryan L.F., 2019 WL 119287, at *4). As such, despite

the new standards being more relaxed than their predecessors, an

ALJ must still “provide a coherent explanation of his [or her]

reasoning” in analyzing each medical opinion. Id. at *14.

     1.    Dr. Thomas Thrush, M.D., and Dr. Martin Rubinowitz, M.D.

     Vaughn first argues that the ALJ erred by considering the

opinions of Dr. Thomas Thrush, M.D., and Dr. Martin Rubinowitz,

M.D., two state agency non-examining physicians. Both Dr. Thrush

and Dr. Rubinowitz opined that Vaughn was not disabled because

there was “insufficient evidence to evaluate the claim.” (R. at

73-74, 85-86.) The ALJ found that neither opinion was persuasive

because both

     found [Vaughn] had severe impairments, but determined
     there was insufficient evidence to evaluate the claim
     prior to the date last insured. . . . [T]he record
     sufficiently supports limitations to a light exertion
     level based evidence prior to the date last insured.
     Notably, the record contained physical examinations and
     objective evidence prior to the date last insured.

(R. at 22.) As a result, the ALJ did not incorporate either opinion

into Vaughn’s RFC, instead electing to impose more substantial

physical restrictions than either recommended.

     The court notes that Vaughn’s primary argument against the

ALJ considering Dr. Thrush’s and Dr. Rubinowitz’s opinions (to the

extent that she did at all, which is questionable at best) is that

                                  - 19 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 20 of 35         PageID 571



“[t]hese form reports are never entitled to weight, as they come

from contractors who spend only a few minutes on a file[] and are

supervised by nonmedical agency employees.” (ECF No. 21 at 15.) In

support of this policy argument, Vaughn cites to a newspaper

article     discussing       problems     with      Tennessee's         disability

determination      process.   The    newspaper      article    criticizes      Dr.

Thrush's work specifically.

       Vaughn’s argument is not compelling for two reasons. First,

Dr.     Thrush’s    and   Dr.       Rubinowitz’s      opinions      are     prior

administrative     medical    findings,       as   defined    by   20    C.F.R.   §

404.1513(a)(5), which the ALJ must consider “because . . . Federal

or State agency medical or psychological consultants are highly

qualified and experts in Social Security disability evaluation.”5


520   C.F.R. § 404.1513(a)(5) reads:

       Prior   administrative   medical    finding.   A   prior
       administrative medical finding is a finding, other than
       the ultimate determination about whether you are
       disabled, about a medical issue made by our Federal and
       State agency medical and psychological consultants at a
       prior level of review (see § 404.900) in your current
       claim based on their review of the evidence in your case
       record, such as:

       (i) The existence and severity of your impairment(s);

       (ii) The existence and severity of your symptoms;

       (iii) Statements about whether your impairment(s) meets
       or medically equals any listing in the Listing of
       Impairments in Part 404, Subpart P, Appendix 1;

       (iv) Your residual functional capacity;
                                     - 20 -
    Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 21 of 35     PageID 572



20 C.F.R. § 404.1513a(b)(1); see Gower v. Saul, NO. 4:19-CV-00058-

HBB,      2020     WL   1151069,    at    *4   (W.D.   Ky.     Mar.     9,    2020)

(“[A]dministrative law judges ‘must consider’ medical findings of

non-examining state agency medical or psychological consultants

according to the new regulation.” (emphasis added)). Second, this

court has an important but limited role in the Social Security

disability determination process: to evaluate whether the ALJ's

decision was supported by substantial evidence and whether the ALJ

used the correct legal criteria to make his or her decision. See,

e.g., Cardew, 896 F.3d at 745. The court generally cannot consider

evidence outside of the administrative record, such as newspaper

articles. Miller v. Comm'r of Soc. Sec., 811 F.3d 825, 839 (6th

Cir.      2016).   Vaughn’s    argument    regarding   Dr.     Thrush    and   Dr.

Rubinowitz is without merit.6




         (v) Whether your       impairment(s)     meets      the   duration
         requirement; and

         (vi) How failure to follow prescribed treatment
         and drug addiction and alcoholism (see § 404.1535)
         relate to your claim.

In any event, the court finds that the ALJ properly analyzed Dr.
6

Thrush’s and Dr. Rubinowitz’s opinions. In her explanation of both
opinions, the ALJ noted that they were inconsistent with the record
evidence showing Vaughn could have worked only at a light
exertional level and that their explanations behind their opinions
(that there was not enough evidence) were directly contradicted by
the fact that “the record contain[ed] physical examinations and
objective evidence prior to the date last insured.” (R. at 22.)
Explaining how the supportability and consistency factors were
considered is “all the regulations require.” Smith v. Comm’r of
                                      - 21 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 22 of 35    PageID 573



     2.     Dr. Stephen Collier, M.D.

     Vaughn next argues that the ALJ erred by not adopting the RFC

proposed by Dr. Collier. Vaughn avers that “[t]he ALJ failed to

evaluate the reviewing specialist’s opinion evidence under all of

the 20 CFR 404.1520c factors” and that, had the ALJ done so, Dr.

Collier’s   opinion   would   have   been   “entitled   to   the    greatest

weight.” (ECF No. 21 at 13, 15.) As a threshold matter, the

undersigned notes that this argument overlooks several pertinent

subsections of the applicable regulations. For instance, 20 C.F.R.

§ 404.1520c(b)(2), which states that an ALJ “may, but [is] not

required to, explain how [he or she] considered the factors in

paragraphs (c)(3) through (c)(5) of this section, as appropriate.”

Based on the plain language of the regulations, it is not error

for an ALJ to not articulate how he or she considered factors other

than consistency and supportability. Similarly, it ignores 20

C.F.R. § 404.1520c(a), which abrogates the treating physician rule

and states that an ALJ “will not defer or give any specific

evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative medical finding(s), including

those from your medical sources.” See Harris v. Saul, No. 19-CV-

03715-NRN, 2021 WL 406080, at *4 (D. Colo. Feb. 5, 2021) (“The new




Soc. Sec., No. 2:20-cv-2886, 2021 WL 1996562, at *6 (S.D. Ohio May
19, 2021).

                                  - 22 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 23 of 35    PageID 574



regulations set forth in 20 C.F.R. §§ 404.1520c and 416.920c

abrogate the treating physician rule for claims filed on or after

March 27, 2017.”). As such, the ALJ was not required to assign any

specific weight to Dr. Collier’s opinion beyond identifying how

persuasive she found it, which she did. See Merrell v. Comm’r of

Soc. Sec., No. 1:20-cv-769, 2021 WL 1222667, at *6 (N.D. Ohio Mar.

16, 2021) (noting that, under § 404.1520c, “[t]he ALJ was not

required to give any specific weight or deference to [the medical

source]’s opinions”).

     Therefore,       contrary   to    Vaughn’s     assertions,   under     the

applicable regulations, the issue before the court is limited to

whether   the   ALJ    sufficiently     explained    her   reasoning   on   the

consistency and supportability factors. See Jones 392 F. Supp. 3d

at 839 (quoting Pogany, 2019 WL 2870135, at *27 n.7). In her

opinion, the ALJ found that Dr. Collier’s opinion was unpersuasive

because

     it was provided nearly 3 years after the date last
     insured and is inconsistent with the record during the
     period relevant to this determination. Specifically, an
     examination of the claimant’s musculoskeletal system
     revealed limited range of motion, but claimant’s gait
     and station were normal. Claimant reported aggravation
     on ambulation and exertion, but also admitted she was
     independent in her activities of daily living. As such,
     the record does not support a limitation to work within
     the sedentary level.

(R. at 22.) The court finds that this statement is sufficient to

address the consistency factor. See 20 C.F.R. § 404.1520c(c)(2)


                                      - 23 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 24 of 35   PageID 575



(“The more consistent a medical opinion(s) or prior administrative

medical finding(s) is with the evidence from other medical sources

and nonmedical sources in the claim, the more persuasive the

medical opinion(s) or prior administrative medical finding(s) will

be.”).   Although   the   ALJ    described    her   concerns      about   the

consistency of Dr. Collier’s opinion with the rest of the record

in general terms, she elaborated on several aspects of the record

that illustrate her noted inconsistencies in other parts of her

decision. See Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457

(6th Cir. 2016) (“No doubt, the ALJ did not reproduce the list of

these treatment records a second time when she explained why Dr.

Bell's opinion was inconsistent with this record. But it suffices

that she listed them elsewhere in her opinion.”) (citing Forrest

v. Comm’r of Soc. Sec., 591 F. App’x 359, 366 (6th Cir. 2014)).

For instance, in recounting Vaughn’s medical history, the ALJ

observed that, as of December 9, 2014, Vaughn reported to her

physicians that she was “able to exercise, prepare her own meals,

do her own housework and home maintenance, and bathe and groom

herself.” (R. at 21, 369.) These are all activities reported in

the record that plainly contradict Dr. Collier’s opinion and are

valid reasons for the ALJ to discount it. See Rottmann v. Comm’r

of Soc. Sec., 817 F. App’x 192, 196 (6th Cir. 2020) (“We therefore

agree with the district court that the inconsistencies between

Rottmann’s self-reported activities and the treating physicians’

                                  - 24 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 25 of 35    PageID 576



medical reports provide substantial evidence to support the ALJ’s

findings.”); Neumann v. Comm’r of Soc. Sec., No. 1:19-cv-816, 2020

WL 7350587, at *7 (W.D. Mich. Dec. 15, 2020) (“The ALJ properly

weighed Dr. LeMieux's opinions and expressed that he was assigning

them little weight as they were inconsistent not only with the

medical record as a whole, but also with Plaintiff's self-reported

activities.”). Likewise, the ALJ highlighted how the June 2016

exam showed that Vaughn’s gait and station were normal (along with

her thoracolumbar back) shortly after the relevant period of

disability lapsed when recounting her medical history, further

contradicting a finding of disability during the relevant period.

(R. at 21.); see Risner v. Berryhill, No. 18-cv-01008-TMP, 2019 WL

1421766, at *4 (W.D. Tenn. Mar. 29, 2019) (“The court finds that

the ALJ gave good reasons to give no weight to the opinion of Dr.

Schwartz,   as   the   opinion   was   inconsistent   with   the    clinical

findings from Risner's examinations, her conservative treatment,

and her daily activities.”). Therefore, the court finds that the

ALJ provided a coherent, albeit brief, explanation as to her

consideration of the consistency factor. See Lester, 2020 WL

8093313, at *14.

     Whether the ALJ properly addressed the supportability factor

is a different matter. Under the new regulations, supportability

is defined as: “[t]he more relevant the objective medical evidence

and supporting explanations presented by a medical source are to

                                  - 25 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 26 of 35                 PageID 577



support his or her medical opinion(s) or prior administrative

medical finding(s), the more persuasive the medical opinions or

prior administrative medical finding(s) will be.” 20 C.F.R. §

404.1520c(c)(1).         In   other        words,    the   supportability        analysis

“focuses on the physicians’ explanations of the opinions.” Lavinia

R. v. Saul, No. SAG-20-1083, 2021 WL 2661509, at *3 (D. Md. June

29, 2021). The only aspect of the ALJ’s decision that can be

directly attributed to an analysis of how Dr. Collier supported

his opinion is the ALJ’s statement that “it was provided nearly 3

years after the date last insured.” (R. at 22.); see Merrell, 2021

WL   1222667,     at   *7     (“[T]he      ALJ’s     first    criticism     –    that   Dr.

D'Silva’s       opinions      were    completed       ‘well    past   the       prescribed

period’     –    bears      upon     the     supportability      of   Dr.       D'Silva’s

opinions.”). The remainder of the ALJ’s analysis has no bearing on

whether Dr. Collier provided support or an evidentiary basis for

his medical opinions.

      The Commissioner argues that the ALJ’s mention of the fact

that Dr. Collier rendered his opinion nearly three years after the

relevant period of disability lapse is, on its own, enough to

sufficiently address the supportability factor. In its brief, the

Commissioner relies on Emard v. Commissioner of Social Security,

953 F.3d 844 (6th Cir. 2016), and Grisier v. Commissioner of Social

Security, 721 F. App’x 473 (6th Cir. 2018), for the proposition

that a physician opinion lacks support where “it was provided after

                                            - 26 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 27 of 35   PageID 578



the relevant time period at hand.”7 (ECF No. 24 at 9-10.) In Emard,

the   Sixth   Circuit   held   that   an   ALJ   properly   discounted     a

physician’s opinion where the opinion did not appear to relate

back to the relevant period of disability at all. 953 F.2d at 850.

The Sixth Circuit referenced the fact that the physician discussed

conditions that were not apparent in the record until after the

claimant’s date last insured and the fact that “the physician’s

opinion was phrased in the present tense and described [claimant]’s

specific limitations ‘at the current time.’” Id. The Sixth Circuit

expressly noted that, “[h]ad [the physician]’s opinion described

[claimant]’s specific limitations during the insured period, the

ALJ would have been required to give the opinion more weight.” Id.

Moreover, the Sixth Circuit also observed that the ALJ’s decision

was supported by other evidence in the record, specifically that

“[his] medical records show that he responded positively to medical

intervention, that his physical exams were mostly normal, and that

[he] pursued a conservative line of treatment.” Id. at 850-51.

Likewise, in Grisier, the Sixth Circuit held that an ALJ was

justified in discounting the weight of a physician opinion where

the evaluation was “conducted . . . without the benefit of any

medical records from the relevant period, and . . . explicitly




7As an aside, both Emard and Grisier rely on the prior regulations
for weighing physician opinions in disability applications filed
before March 27, 2017. See 20 C.F.R. § 404.1527(c).
                                  - 27 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 28 of 35              PageID 579



found   that       [claimant]        ‘would     have    very,     very     significant

limitations right now.’” 721 F. App’x at 477. As such, the ALJ had

substantial evidence to conclude that the physician’s “evaluation

[did]   not    make      any   findings     regarding      [claimant]'s      condition

during the relevant period.” Id.

      Unlike in both Emard and Grisier, it does not appear that Dr.

Collier’s opinion was based on Vaughn’s condition years after the

relevant period of disability lapsed. Notably, Dr. Collier based

his   analysis      strictly        on   Vaughn’s    medical     records     (including

records from before, during, and after the relevant period of

disability) rather than a comprehensive physical examination taken

years   after      the    fact.     Indeed,    in    his   letter     describing     his

findings,     Dr.     Collier       expressly       referenced    X-rays     taken    on

December 11, 2014; a spirometry report from December 9, 2014; her

diagnosis     of    COPD       on   December    9,     2014;    and   that    Vaughn’s

gallbladder was removed in 2014. (R. at 429.) Moreover, Dr. Collier

included with his opinion a list of records that he reviewed, which

completely encompasses the relevant period of discovery. (R. at

432.) As such, it is clear that Dr. Collier’s opinion was based on

Vaughn’s condition during the relevant period of disability and

the mere fact that it was rendered approximately three years later

is insufficient to show that the ALJ adequately considered the

supportability factor.              See Emard, 953 F.3d at 850 (“Had Dr.

Masters’s opinion described Emard’s specific limitations during

                                          - 28 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 29 of 35      PageID 580



the insured period, the ALJ would have been required to give the

opinion more weight.”); see also Merrell, 2021 WL 1222667, at *8

(“Because Dr. D'Silva’s July 31, 2018 opinion specifically stated

that he was assessing Merrell's condition as of December 1, 2015

– which was within the relevant period – the fact that the opinions

were authored nearly three years later alone would not have been

enough to discount the opinions.”). Thus, because the ALJ did not

provide    any   analysis    as   to     how   Dr.   Collier     explained   and

rationalized his opinions beyond expressing concern about the date

the opinion was rendered, the court finds that the ALJ’s decision

is insufficient to address the supportability factor for Dr.

Collier. Warren I. v. Comm’r of Soc. Sec., 5:20-CV-495 (ATB), 2021

WL 860506, at *8 (N.D.N.Y. Mar. 8, 2021) (finding that an ALJ did

not address the supportability factor where the ALJ did not address

“the degree of explanation provided in each opinion, including the

clinical findings and objective signs cited, for the restrictive

limitations set forth”).

     The   revised   regulations         for   considering      medical   source

opinions   are   clear:     “we   will   explain     how   we   considered   the

supportability and consistency factors for a medical source's

medical opinions or prior administrative medical findings in your

determination or decision.” 20 C.F.R. § 404.1520c(2) (emphasis

added). This mandate sets out a “minimum level of articulation”

such that “[an] ALJ's failure . . . to meet these minimum levels

                                    - 29 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 30 of 35   PageID 581



of articulation frustrates [the] court's ability to determine

whether [claimant’s] disability determination was supported by

substantial evidence.” Warren I, 2021 WL 860506, at *8. The ALJ

did not meet this standard, and therefore she erred in articulating

her opinion. See Scott S. v. Saul, No. 2:20-CV-00236-JTR, 2021 WL

1894135, at *6 (E.D. Wash. May 11, 2021) (reversing an ALJ’s order

where he “did not address the consistency between Dr. Smiley's

opinion and other opinions in the file, and only discussed the

supportability within the record”). Therefore, remand is necessary

“unless it is harmless error.” Thaxton v. Comm’r of Soc. Sec., 815

F. App'x 955, 960 (6th Cir. 2020) (quoting Gentry v. Comm’r of

Soc. Sec., 741 F. App’x 708, 723 (6th Cir. 2014)).

      Under the prior regulations, the Sixth Circuit recognized

three situations where an ALJ’s procedural error in considering a

medical source opinion was harmless. See Shields v. Comm’r of Soc.

Sec., 732 F. App’x 430, 438 (6th Cir. 2018). These situations are

“(1) where ‘a treating source's opinion is so patently deficient

that the Commissioner could not possibly credit it,’ (2) where

‘the Commissioner adopts the opinion of the treating source or

makes findings consistent with the opinion,’ and (3) ‘where the

Commissioner has met the goal of . . . the procedural safeguard of

reasons.’”8 Id. (quoting Wilson v. Comm’r of Soc. Sec., 378 F.3d


8It should be noted that, as evidenced by its reference to the
treating physician rule, the Sixth Circuit’s harmless error
                                  - 30 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 31 of 35   PageID 582



541, 547 (6th Cir. 2004)). However, “‘[a] procedural error is not

made harmless simply because [the claimant] appears to have . . .

little chance of success on the merits.” Id. (quoting Wilson, 378

F.3d at 547).

     Upon review, it is clear that neither of the first two

categories of harmless error apply to the ALJ’s consideration of

Dr. Collier’s opinion, as the report was not patently deficient

and the ALJ did not otherwise adopt it. See Smith v. Saul, No. 18-




doctrine is predicated on 20 C.F.R. § 404.1527(d)(2), which was
replaced by 20 C.F.R. § 404.1520c. However, the doctrine applies
with equal force to procedural errors under § 404.1520c because,
as the Northern District of Ohio articulated,

     [t]he new regulation . . . shares the old regulation's
     goals. . . . [T]he new regulation is supposed to make it
     easier for ALJ’s to discount treating physician
     opinions. It would make little sense, therefore, to hold
     the ALJ to a more stringent and unforgiving procedural
     requirement under the new regulation than that applied
     under the old regulation.

Burba v. Comm’r of Soc. Sec., No. 1:19-CV-905, 2020 WL 5792621, at
*4 (N.D. Ohio Sept. 29, 2020) (citing Wilson, 378 F.3d at 544 and
omitting internal citations to the record); see also Todd v. Comm’r
of Soc. Sec., No. 3:20-cv-1374, 2021 WL 2535580, at *7-8 (N.D.
Ohio June 3, 2021), report and recommendation adopted, 2021 WL
2530846 (N.D. Ohio June 21, 2021) (finding that an ALJ’s error in
failing to consider the consistency factor for a physician opinion
was not harmless where “[t]he ALJ’s terse reasoning failed to build
an accurate and logical bridge between the evidence and his
conclusion” thus making meaningful review impossible, but
recognizing that harmless error may apply to procedural errors
under § 404.1520c in certain circumstances) (citing Blakley, 581
F.3d at 409); but see Scott S., 2021 WL 1894135, at *6-7 (remanding
an ALJ’s decision for not meeting the requirements of § 404.1520c
without addressing harmless error); Warren I., 2021 WL 860506, at
*8 (same).
                                  - 31 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 32 of 35     PageID 583



1251-TMP,   2020   WL   259556,   at   *4   (W.D.   Tenn.   Jan.    17,    2020)

(observing that a physician opinion is only patently deficient in

“exceptional    circumstances      [where]    the    record    is       entirely

inconsistent   with     a   treating   physician's   opinion,      or    when   a

treating physician's opinion is accompanied by no explanation, or

appears to be half-finished”) (citing Shields v. Comm'r of Soc.

Sec., 732 F. App'x 430, 440 (6th Cir. 2018), Hernandez v. Comm'r

of Soc. Sec., 644 F. App'x 468, 474 (6th Cir. 2016), and Gursky v.

Colvin, No. 16-CV-2654-TMP, 2017 WL 6493149, at *4 (W.D. Tenn.

Dec. 19, 2017)). As for the third category of harmless error, the

Sixth Circuit has stated that it “is saved for the ‘rare case’

where the ALJ has met the ‘goal’ of § 404.1527, ‘if not meeting

its letter.’” Thaxton, 815 F. App'x at 960 (quoting Nelson v.

Comm'r of Soc. Sec., 195 F. App'x 462, 472 (6th Cir. 2006)). “The

goal is to provide sufficient notice to a claimant and not offend

a claimant's rights to due process.” Id. Accordingly, this occurs

where the ALJ provides good reasons for discounting the physician

opinion “in some other part of the decision but fails to explicitly

state those reasons” when discussing the physician opinion itself.

Smith, 2020 WL 259556, at *4 (citing Friend v. Comm'r of Soc. Sec.,

375 F. App'x 543, 551 (6th Cir. 2010)).

     The court finds that the ALJ achieved the regulations’ goal

of providing notice to Vaughn of why Dr. Collier’s opinion was not

persuasive. Dr. Collier’s opinion was entirely predicated on a

                                   - 32 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 33 of 35    PageID 584



review of Vaughn’s medical history and, when recounting that same

medical      history,    the    ALJ   identified   several   instances     where

Vaughn’s medical records did not support a finding of disability.

As such, the ALJ’s discussion of Vaughn’s medical history is, in

essence, a discussion of whether the evidence Dr. Collier reviewed

could actually support his conclusions. Thus, while not being a

direct attack on the supportability of Dr. Collier’s opinion as

contemplated by the regulations, the ALJ’s opinion is only one

step removed from articulating why she believed the basis for Dr.

Collier’s      opinion    was    faulty,    i.e.   an   explanation   of    the

supportability factor. See Nelson v. Comm'r of Soc. Sec., 195 F.

App'x 462, 470-71 (6th Cir. 2006) (holding that an ALJ met the

goals   of    the   regulations’      procedural   safeguards,   despite    not

adhering to the letter of the law, where his decision as a whole

was “an indirect attack” on the supportability and consistency of

two physician opinions and the decision made it clear that the

opinions did not warrant controlling weight); Bryson v. Comm’r of

Soc. Sec., No. 1:20-cv-1137, 2021 WL 2735993, at *17 (N.D. Ohio

June 10, 2021) (“[W]hen the ALJ's opinion is read as a whole, it

meets the goals of the regulations’ procedural safeguards by

providing an indirect attack on the omitted pace limitation.”)

(citing Nelson, 195 F. App'x at 470); Burba, 2020 WL 5792621, at

*4 (“[E]ven if the ALJ did not fully comply with 20 C.F.R. §

404.1520c, any error was harmless because her decision met the

                                       - 33 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 34 of 35      PageID 585



goals of the regulation by indirectly attacking the consistency of

Dr. Ervine's opinion with evidence from other medical sources.”).

Because the ALJ’s decision on the whole gives the court a logical

understanding of why she believed Dr. Collier’s opinion lacked

record support, the regulation’s goal for the ALJ to “provide a

coherent    explanation     of    his   or    [her]   reasoning”    as   to   how

persuasive a physician opinion is satisfied. Lester, 2020 WL

8093313, at *14. Therefore, the court finds that the ALJ’s error

was harmless and thus remand is not necessary.9

                                 III. CONCLUSION

     For    the   reasons    above,     the    Commissioner’s      decision   is

AFFIRMED.

     IT IS SO ORDERED.


                                 /s/ Tu M. Pham_________________________
                                 TU M. PHAM

9Vaughn also argues that the ALJ erred by implanting an RFC that
was not proposed by a medical source, thereby “play[ing] doctor”
and constituting a “substituted agency opinion.” (ECF No. 21 at
11, 14.) The Sixth Circuit has routinely rejected the argument
that an ALJ lacks authority to craft an RFC without a corresponding
medical source opinion. See Reinartz v. Comm’r of Soc. Sec., 795
F. App’x 448, 449 (6th Cir. 2020) (“The effect of a claimant’s
conditions on her ability to work, however, is a determination
expressly reserved for the ALJ. Thus, the premise of Reinartz’s
argument — that the ALJ lacked the capacity to make this
determination — is wrong.”) (internal citations omitted); Durard
v. Saul, No. 5:20-CV-00102-LLK, 2021 WL 467208, at *1 (W.D. Ky.
Feb. 9, 2021) (“The ALJ did not “improperly assume the role of a
medical expert by assessing the medical and non-medical evidence
before rendering a residual functional capacity [RFC] finding.”)
(quoting Poe v. Comm'r of Soc. Sec., 342 F. App'x 149, 157 (6th
Cir. 2009)). As such, this argument is not well-taken.
                                     - 34 -
Case 1:20-cv-01119-tmp Document 25 Filed 07/20/21 Page 35 of 35   PageID 586



                            Chief United States Magistrate Judge

                            July 20, 2021__________________________
                            Date




                                  - 35 -
